In a negligence action to recover damages for personal injury sustained as a result of an automobile accident, the defendant John Doherty appeals from an order of the Supreme Court, Suffolk County, entered September 3, 1964, which granted plaintiff’s motion to discover and inspect all written statements relating to the accident which the said defendant had given to his automobile liability insurance carrier. Order reversed on the law, without costs, and motion denied (see Finegold v. Lewis, 22 A D 2d 447; Kamdel v. Tocher, 22 A D 2d 513). Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.